Per Curiam.
Plaintiff was an.intending passenger on a train of the defendant company, and attempted to board a train for New York at the Passaic avenue station of the defendant company. In so doing, she fell between the cars and one of her legs was crushed, necessitating amputation above the knee. She sued for damages, alleging negligence of the defendant company, and the jury awarded her a 'vterdict, which is now before us for review on this rule.
Por the defendant it is claimed that the verdict was against 'the weight of evidence, and, after a careful examination of the testimony in this ease, we conclude without hesitation that this claim is correct. As we read the case, the great weight of the evidence shows, without any reasonable question, that this plaintiff was late for the train; that it was in the station as she reached the platform, and had already Started when she attempted to board it. The testimony of *989more than one witness tends to show that she was warned from two or three quarters not to make the attempt; that she missed the front platform of the last passenger car, and attempted to board at the rear platform, and was caught and thrown at that time. Whether this be the precise situation or not is immaterial, because we are satisfied from all the evidence that the train was moving when the plaintiff attempted to board it, and, of course, under those circumstances, she should not be entitled to recover.
The rule to show cause will be made absolute.